UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
                                                              :
JANE DOE,
                                                              :
                                       Plaintiff,             :   19-CV-8034 (ALC) (OTW)
                                                              :
                      -against-                               :           ORDER
                                                              :
DAVID K. TOWNES,                                              :
                                                              :
                                       Defendant.             :
--------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         It has come to the Court’s attention that the pro se Defendant may have scheduling

conflicts with the evidentiary hearing and initial case management conference currently

scheduled for Wednesday, March 4, 2020. Accordingly, Plaintiff’s counsel shall promptly meet

and confer with Defendant and (1) confirm the need for an adjournment request, and (2) if an

adjournment is necessary, find mutually convenient times to which to adjourn the

hearing/conference.

         By 11:00 a.m., tomorrow, March 4, 2020, Plaintiff’s counsel shall file a letter on the

docket either stating that Defendant no longer wishes to adjourn the March 4 conference or

proposing at least three new dates and times for the hearing/conference to be rescheduled.

The Clerk of Court is respectfully requested to mail a copy of this Order to the pro se Defendant

at 900 Park Ave, Apt 23B, New York, NY 10075.

         SO ORDERED.

                                                                  s/ Ona T. Wang
Dated: March 3, 2020                                                         Ona T. Wang
       New York, New York                                           United States Magistrate Judge
